DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 5/4/2021 have been received and entered into the case. Claim 16 has been canceled. Claims 1-15 and 17-38 are pending, claims 2, 3 and 17-38 have been withdrawn, and claims 1 and 4-15 have been considered on the merits. All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 102(a)(1) are withdrawn in view of applicant’s amendments.
Rejections of Claims 14-15 under 35 U.S.C. 103 are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Neves et al (Bioconjugate Chem. 2013;24:934-941.) in view of Azagarsamy et al (ACS Macro Lett. 2013;2:5-9.) and Crapo et al (Biomaterials. 2011;32(12):3233-3243.).

Neves teaches imaging of tumor sialylation in live mice based on labeling of tumor glycans with an azido-sugar (p.934 col left – para 2), comprising administering peracetylated azido-labeled N-acetylgalactosamine (Ac4GalNAz, wherein the nutrient is functionalized with a chemical group that is reactive in a biorthogonal chemical reaction) to mice (selecting the mammal) (p.936 col left – para 2), and organ tissues include lung, heart, liver, kidney and skin are harvested from said animals that had been injected with Ac4GalNAz (surgically removing, see page 19 line 9-11 of the instant specification) (p.936 col right – para 2), wherein said administering is by i.p. (intraperitoneal) injection (p.936 col left – para 2).

Neves does not teach the method comprises decellularizing the organ or tissue (claim 1(iv)).

Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to prepare a decellularized scaffold comprises an extracellular matrix functionalized with a chemical group that is reactive in a biorthogonal chemical reaction, since Neves discloses the method comprises an extracellular matrix functionalized with a chemical group that is reactive in a biorthogonal chemical reaction, Azagarsamy discloses biorthogonal chemical reactions have become powerful new tools for biomedical scientists, not only to build materials that are cell compatible, highly functional and organized in structure, but more importantly the power of their orthogonality in concert with one another enables the generation of highly complex patterns of biochemical cues within a single cellular scaffold (p.8 col left – last para, col right – first para), and Crapo discloses that decellularized scaffolds are used in regenerative medicine for organ and tissue replacement (p.1 para 1). Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to prepare a decellularized scaffold with a reasonable expectation of success.

Regarding limitations of “an extracellular matrix functionalized with a chemical group that is reactive in a biorthogonal chemical reaction”, “functionalizing the extracellular matrix of the organ or tissue of the mammal with a chemical group that is reactive in a biorthogonal chemical reaction”, and “wherein the administering of the nutrient to the mammal results in Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").

Response to Arguments
Applicant argues that none of the asserted references teaches or suggests the limitation of decellularizing an organ or tissue of a mammal to obtain a decellularized scaffold comprising an extracellular matrix functionalized with a biorthogonally-reactive chemical group as amended. 

Applicant argues that the asserted references do not teach all the limitations of the present claims. However, these arguments are moot in light of the new rejections above in view of applicant’s amendments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651